Title: To Benjamin Franklin from John Adams: Two Letters, 30 November 1780
From: Adams, John
To: Franklin, Benjamin


I.
Sir,
Amsterdam Novr: 30th. 1780
I was duly honoured with your Excellency’s Letter of the eighth of October by Mr. Searle.
I thank You, Sir, for inclosing the Resolution of Congress respecting my Salary and Mr Dana’s. I wish I could see a prospect of relieving You from this Burthen, as well as that of the Bills of Exchange drawn upon Mr. Laurens, but at present there is not a prospect of obtaining a Shilling. What Turn Affairs may take, it is impossible to foresee. Some Gentlemen tell me, that a few Months or indeed Weeks may produce Events which will open the Purses to me: but I think that our Want of Credit here, is owing to Causes that are more permanent. I never had any just Idea of this Country until I came here; if indeed I have now.
I have received money of the House of Horneca, Fitzeau and Grand, on account of Mr. F. Grand of Paris, for my Subsistence, and if You have no Objection, I will continue in this Way.

Mr. Searle’s Conversation is a Cordial to me. He gives a charming sanguine Representation of our Affairs, such as I am very well disposed to believe, and such as I should give myself, if interrogated, according to the best of my Knowledge. But We have an hard Conflict to go through yet.
The Correspondence You mention, between his Excellency the C. de V. and me, I transmitted regularly to Congress in the Season of it from Paris, and other Copies since my Arrival in Amsterdam, both without any Comments.
The Letter, I mentioned, I believe was from your Excellency to Mr. Dumas, who informs me, that there has been none to the Grand Pensionary, but the one which your Excellency wrote when I was at Passy, which I remember very well.
The Republick, it is said, for it is hard to come at the Truth, have on the one hand acceeded to the Armed Neutrality, and on the other have disavowed the Conduct of Amsterdam. This it is hoped will appease all Nations for the present, and it may for what I know. We shall see.
I should be the less surprised at Great Britain’s treating the United Provinces like an English Colony, if I did not every day hear the Language and Sentiments of English Colonists. But if She treats all her Colonies with equal Tyranny, it may make them all in time equally independent.
A Gentleman here has recieved a Commission from England, to hire as many Vessels as he possibly can, to carry Troops to America. This I have certain Information of. It is also given out, that Sir Joseph Yorke has demanded and obtained Permission of the States to do it: but this I believe is an English Report. It is also said that the Burgomasters of the City have signified abroad that it would be disagreeable, if any body should hire the Ships. But this may be only Bruit. It shews the English want of Shipping— their Intention to send Troops, and their Cunning to get away from this Nation both their Ships and Seamen.

I have the Honour to be, with the greatest Respect, Sir, your Excellency’s most obedient Servant,
John Adams
His Excellency Dr. Franklin.
 
Notation: J. Adams Nov. 30. 1780
 
II.
Sir
Amsterdam Nov. 30. 1780
I have already accepted Bills drawn upon Mr Laurens, to the Amount of Thirty four Thousand three hundred and fifty Eight Guilders. How many more will arrive I know not. I shall inform your Excellency from Time to Time, as they appear, and I accept them.—
This Republick is in a violent Crisis.— If a certain Party prevails, We Shall raise no Mony here. If they do not We Shall raise very little. Patience is recommended to me and Delay in hopes of a Turn of affairs.— I am advised to do nothing: to attempt nothing: not even to choose an House, at present.
I am vexed and grieved beyond measure at the Fate of poor Trumbull and Tyler.— It will have one good Effect, however. It will be a warning.— It will break up a weak Communications that common Discretion ought to have prevented long ago.— I have the Honour to be, Sir, your respectfull humble sert
Dr Franklin.
